UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

DEC 17 2002
Ms. Marilyn M. Scott
Indian Policy Advisory Committee Chair
Department of Social and Health Services
State of Washington
Olympia, Washington 98504-5000
Dear Ms. Scott:
This is in response to your letter dated June 11, 2002 to Assistant Secretary Robert H.
Pastemack, requesting that the U.S. Department of Education "bring the Office of Special
Education Programs (OSEP) and the federal IDEA [Individuals with Disabilities Education Act],
Part C, 619 and Part B statutes and regulations into a working framework for Tribal
Governments." You further requested that OSEP facilitate a gathering of Tribes in order for
Tribes "to educate OSEP and other federal agencies, on how individual Tribal governments
function, and how they can be best coordinated to serve children and their families."
Under Part C of IDEA, the State is responsible for providing early intervention services
to all infants and toddlers with disabilities in the State and their families, including Native
American infants and toddlers with disabilities residing on reservations geographically located in
the State. 20 U.S.C. 1434(1). Under Part B of IDEA, the State is responsible formaking a free
appropriate public education (FAPE) available to all three through five year old Native American
children with disabilities residing on reservations, with a few exceptions where certain
preschool-aged children remain the responsibility of the Bureau of Indian Affairs (BIA). 20
U.S.C.
1411(i)(1)(B) and (C). Under Part B of IDEA, the BIA is responsible for providing
FAPE to children with disabilities aged five to twenty-one enrolled in elementary and secondary
schools for Indian children operated or funded by the Secretary of the Interior. The State is
responsible for ensuring that FAPE is provided to all other children on reservations. 20 U.S.C.
14110)(1).
Under Part B of IDEA, funds are provided to the Secretary of Interior to be distributed to tribes
or tribal organizations (as defined under section 4 of the Indian Self-Determination and
Education Assistance Act) or consortia of the above to provide for the coordination of assistance
for special education and related services for children with disabilities aged three through five on
reservations served by elementary and secondary schools for Native American children operated
or funded by the Department of Interior. 20 U.S.C.
1411(i)(3)(A). Under Part C of IDEA, funds
are provided to the Secretary of Interior to be distributed to tribes and tribal organizations for the
coordination of assistance in the provision of early intervention services by States to infants and
toddlers with disabilities and their families on reservations served by elementary and secondary
schools for Native American children operated or funded by the Department of Interior.
20 U.S.C. 1443(b)(1). The funds received by the tribes and tribal organizations must be used to
400 MARYLANDAVE., S.W., WASHINGTON, D.C. 20202
www.ed.gov
Our mission is to e n s u r e equal a c c e s s to education a n d to p r o m o t e educational excellence throughout the Nation.

Page 2 - Ms. Marilyn M. Scott
assist States in child find, screening, and other procedures for the early identification of Native
American infants and toddlers and preschool children with disabilities and parent training. The
statute permits tribes to use funds for early intervention services and special education and
related services, but tribes are discouraged from using these funds for direct services when other
entities exist to provide direct services. 20 U.S.C.
1411(i)(3)(D)and 20 U.S.C. 1443(b)(4). See
also House Report 102-198, September 11, 1991 (pages 6 and 22). Tribes and tribal
organizations may carry out these activities directly or through contracts or cooperative
agreements with the BIA, local educational agencies (LEAs), and other public or private nonprofit organizations. Referrals should be made, as appropriate, to local, State, or Federal entities
for the provision of services or further diagnosis. 20 U.S.C. 1411(i)(3)(D) and 20 U.S.C.
1443(b)(4).
As noted above, current law gives the State and the BIA responsibility for ensuring that Native
American children with disabilities on reservations receive the early intervention and special
education and related services to which they are entitled under IDEA. Tribes and tribal
organizations are encouraged to use the funds received under IDEA to work together
collaboratively with States to ensure that all infants and toddlers and their families and preschool
children with disabilities residing on reservations are identified, located, evaluated and provided
appropriate services under the IDEA. We understand from our contacts in the States that these
relationships are more successful in some States than others.
Given the current statutory scheme, we would suggest that you may wish to contact the
Department of Interior and/or individual State education agencies to discuss methods of
improving services to Native American children and their families. Also, as you probably know,
the Department and Congress are preparing for the reauthorization of IDEA. Given the many
issues raised in your letter, you may wish to provide comments for consideration during the
IDEA reauthorization process. Please feel free to send them to Thomas.Irvin@ed.gov.
If you have concerns regarding the delivery of Part C services to eligible Native American
infants and toddlers, please contact Sandy Loerch Morris, the Part C Coordinator at the
Washington State Early Intervention program at (360) 902-8488. And if you have further
questions regarding OSEP's implementation of IDEA as it relates to tribal entities, please contact
JoLeta Reynolds at (202) 205-5507 (press 3) or Judith Gregorian at (202) 205-9092.
Sincerely,

Stephanie S. Lee
Director
Office of Special Education Programs
cc: Sandy Loerch Morris

